Citation Nr: 1725155	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-40 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to a compensable initial rating for allergic and non-allergic rhinitis.

3.  Entitlement to a compensable initial disability rating for restrictive pulmonary disease.

4.  Entitlement to a compensable initial disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2014, the Board remanded the appeal to provide the Veteran with a hearing before a Veterans Law Judge at the RO.  The Veteran failed to appear for hearings scheduled in October 2014 and January 2015.  The file shows the Veteran was provided with notice of his January 2015 hearing.  The Veteran did not request a postponement of the hearing or attempt to show good cause for missing the hearing.  Therefore, the hearing request is deemed to be withdrawn.

In September 2016, the Board remanded the appeal to obtain additional evidence and VA examinations.  

A December 2016 rating decision awarded the Veteran a higher rating of 30 percent for major depressive disorder from the date service connection was granted.  As the appeal was not granted in full, it remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's major depressive disorder has been manifested by symptoms such as sleep impairment, depressed mood, and anxiety, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  During the rating period on appeal, the Veteran's allergic and non-allergic rhinitis is shown to be manifested by congestion and sinus pain, but there are no nasal polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

3.  During the rating period on appeal, the Veteran's restrictive pulmonary disease did not have FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or; DLCO of 66 to 80 percent predicted.

4.  During the rating period on appeal, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more; by systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for a compensable initial rating for allergic and non-allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2016).

3.  The criteria for a compensable initial rating for restrictive pulmonary disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 3.321(a), 4.97, Diagnostic Codes 6899-6845 (2016).

4.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
	
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Major Depressive Disorder

The Veteran's major depressive disorder is evaluated as 30 percent disabling under Diagnostic Code 9434.  38 C.F.R. § 4.130.  The VA Schedule for rating mental disorders reads in pertinent part as follows:

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  The GAF scores assigned in a case are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores; however, the Veteran's claim was pending prior to implementation of this regulatory change; hence, the criteria incorporating DSM-IV are applicable.]  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social occupational or school functioning but that an examinee is generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

A May 2008 VA examination report indicates the Veteran reported that he had been married for sixteen years and that the marriage had its good and bad days.  He reported having close attachments with his two children.  He indicated that he had four to five friends and that his activities and leisure pursuits were spending time with his family.  He reported having symptoms of depression and loss of interest in previously enjoyable activities.  He denied having sleep problems.  His energy and appetite were poor.  He reported having difficulties with concentration.  He denied current suicidal ideation and past suicide attempts.  He reported that the longest time he had experienced continuous irritability was a "couple of days."  He denied periods of increased energy, activity, decreased need for sleep, impulsive behavior, or pressured speech during periods of irritability.  The examiner noted it was unclear whether he experienced flight of ideas.  On examination, his appearance was clean, neatly groomed and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, spontaneous, clear, and coherent.  The Veteran was intact to person and place.  He was not intact to time in that he missed the correct date by one day.  The Veteran's thought content and process were unremarkable and he did not have any delusions.  He denied having hallucinations, panic attacks, or homicidal thoughts.  The Veteran reported that he had thoughts of suicide in the past, but he did not have current suicidal ideation.  Extent of impulse control was fair.  He denied having had episodes of violence or a problem with activities of daily living.  Remote, recent and immediate memory was normal.  The Veteran reported he had not worked since his discharge from service in 2008.  He stated that his wife worked and he stayed home caring for their two children.  He indicated that his unemployment was not due to the effects of his mental disorder.  The assessment was major depressive disorder, moderate.  The VA examiner found that the Veteran's depression was currently exacerbated by financial difficulties and that it could likely improve once the financial matters were resolved.  The examiner concluded the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The VA examination report indicated the Veteran had a Global Assessment of Functioning (GAF) score of 55.  

In his May 2009 notice of disagreement and September 2010 VA Form 9, Substantive Appeal, the Veteran reported that his psychiatric disorder caused him to have chronic sleep impairment and episodes of memory loss.  Additionally, he reported that his condition prevented him from being hired by an agency in his field of expertise of law enforcement.

A May 2013 VA note indicates the Veteran contacted the Veteran's Crisis Line to request assistance in getting help with symptoms of withdrawal from medications.  He reported having been off of medication for several days and that he was using illegal drugs to compensate.  He reported staying with his parents.  He had no job, but he was going to school.  It was noted that he did not have suicidal ideation.  A May 2013 VA addendum reflects the Veteran did not voice any thought or intent to harm himself at that time.  

A May 2013 VA treatment record indicates the Veteran reported feeling very anxious and depressed and not eating or sleeping well.  

A May 2013 VA mental health record reflects the Veteran's appearance was within normal limits and he was well groomed.  His eye contact was within normal limits.  There was no apparent abnormality in motor behavior.  His mood was within normal limits.  Affect was mood congruent and his speech had a normal rate and rhythm.  Thought process was logical, coherent and organized.  Content was within normal limits/appropriate.  He denied having suicidal or homicidal ideation, or audio or visual hallucinations.  The Veteran was alert and oriented to person, place, time or situation.  The Veteran reported taking cocaine.  The note indicated the Veteran complained about anxiety and had a questionable diagnosis of bipolar disorder.

December 2015 through June 2016 private treatment records from Family Care Partners reflect the Veteran was treated on several occasions for anxiety and insomnia.  In December 2015, the Veteran reported functioning as somewhat difficult and presented with depressed mood and diminished interest or pleasure.  Review of systems was positive for depression, feeling down, depressed or hopeless, with little interest or pleasure in doing things.  It was negative for anxiety, memory impairment, and insomnia.  The Veteran was noted to be oriented to time, place, person, and situation.  He had appropriate mood and affect, normal insight, and normal judgment.  In March 2016, the Veteran reported that his functioning was somewhat difficult and that he experienced anxious and fearful thoughts and excessive worry.  He reported having random symptoms of PTSD.  The treatment provider noted that review of systems was positive for anxiety, depression, and excessive worry.  In May 2016, the treatment provider noted the Veteran had anxious/fearful thoughts, compulsive thoughts, and depressed mood.  He was also easily startled and experienced fatigue and restlessness.  The Veteran reported that his symptoms were fairly well controlled at that time and that functioning was not "difficult at all."  In June 2016, the Veteran reported anxious/fearful thoughts and excessive worry.  The treating provider indicated that the Veteran did not have depression, difficulty concentrating, personality changes, or sleep walking.  The Veteran was noted to be oriented to time, place, person, and situation.  He had an appropriate mood and affect.  He had normal insight and judgment.  His memory was normal.  The examiner noted the Veteran had difficulty falling and staying asleep and that the risk factor for insomnia was his use of alcohol.

A November 2016 VA examination report reflects that the Veteran has been diagnosed with bipolar II disorder, alcohol use disorder, and opioid and cocaine use disorders.  The VA examiner stated that it is not possible to differentiate what symptoms are attributable to each diagnosis.  

The November 2016 VA examination report indicates that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

On examination in November 2016, the Veteran reported that he divorced his wife in 2010 and that she and his two children had moved away at that time.  He reported that he did not have contact with them.  He reported significant financial distress related to the divorce.  He indicated that he had a girlfriend.  He reported having periods of unemployment since his last VA examination, but that he had also had jobs with Express Scripts, Lowes, and BCBS.  The VA examiner noted that the Veteran arrived on time, with casual dress and good hygiene.  He was fully oriented, and cooperative throughout the exam.  His affect appeared anxious and congruent with reported mood.  His thought processes appeared organized and his speech was rapid.  There was no evidence of psychosis.  He denied suicidal or homicidal ideation, intent, or plan.  The examiner noted the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, and irritability.  The VA examiner noted the Veteran described experiencing significant anxiety.  He reported having ongoing sleep difficulties including difficulty falling asleep and waking intermittently, even with medication.  He reported experiencing irritability and his mind raced.  The VA examiner found the Veteran's diagnosis was bipolar disorder, which was a progression of his service-connected depressive disorder.

The VA examiner did not explicitly distinguish between the symptoms attributable to the Veteran's service-connected depressive disorder and bipolar disorder, and the November 2016 VA examiner indicated the Veteran's bipolar disorder was a progression of his service-connected depressive disorder.  Additionally, he indicated that he could not distinguish between these psychiatric disabilities and the Veteran's alcohol use disorder and opioid and cocaine use disorders.  Therefore, the Board will consider all of the Veteran's psychiatric symptoms in conjunction with his major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition).

Following a thorough review of the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's service-connected major depressive disorder.  The evidence shows the Veteran's symptoms have been consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The May 2008 VA examiner found that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  The May 2008 VA examination report indicates the Veteran had a GAF score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is consistent with a 30 percent rating.

The Veteran reported having symptoms of depressed mood, anxiety, difficulty with concentration, some memory loss, irritability, and sleep problems, the frequency, duration, and severity of which are adequately considered by the assigned 30 percent rating.  The Board has considered all of the Veteran's reported symptoms, whether or not they are in the rating criteria.  The Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  The Board notes the Veteran has not been on medication or had other treatment for the majority of the rating period on appeal.  The evidence has not revealed symptoms of such frequency, severity, and duration that they cause occupational and social impairment with reduced reliability and productivity that would warrant a higher 50 percent rating.

The Board finds the Veteran's reported symptoms do not rise to the level of frequency, duration, and severity of the examples listed in the 50, 70 or 100 percent ratings.  Although the May 2008 VA examination report notes that the Veteran reported having thoughts of suicide in the past, he reported he did not have current suicidal ideation.  The May 2013 VA treatment record and November 2016 VA examination report also indicate the Veteran did not have current suicidal ideation.  On examination, the Veteran's mood, behavior, affect, speech and thought content were within normal limits or appropriate.  The Veteran consistently denied having had hallucinations.  Further, the VA examiners did not find that the Veteran's mental disorder symptoms caused more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, when considering the effect of the frequency, severity, and duration of all of the Veteran's symptoms on occupational and social impairment, the Board concludes that symptoms of his psychiatric disorder cause him to have no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; hence, they are not characteristic of the next higher, 50 percent rating.

The Board also finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher rating were met.  Fenderson, 12 Vet. App. 119.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Allergic and Non-Allergic Rhinitis

The Veteran's service-connected allergic and non-allergic rhinitis is rated as noncompensable under Diagnostic Code 6522.  38 C.F.R. § 4.97.  While Diagnostic Code 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

A May 2008 VA examination report reflects that the Veteran reported having interference with breathing through his nose, particularly at night and worse in pollen season.  He did not have purulent discharge, but had a serous discharge and postnasal drip.  He reported that when the postnasal drip was severe he had hoarseness.  He reported having chronic pressure pains over the frontal and maxillary sinuses, worse in the maxillary sinuses.  On examination, the turbinates were not visible.  There were no nasal polyps.  There was tenderness to palpation on percussion of the sinuses.  There was no disease or injury affecting the soft palate.  There was no nasal regurgitation or speech impairment.  There was edema of the mucosa of the nasal passages, including of the midline nasal septum causing bilateral nasal obstruction of approximately 50 percent.  The VA examiner found the Veteran had severe allergic and nonallergic rhinitis.  There was no evidence of sinusitis.  The Veteran had a chronic productive cough due mainly to his postnasal drip.  The sputum was clear.  He did not have hemoptysis.  He did have dyspnea on exertion if attempting running or jogging.  He had no periods of total incapacitation.  Sinus X-ray revealed no abnormality.

In the Veteran's May 2009 notice of disagreement he indicated his belief that the May 2008 VA examiner had found 50 percent obstruction of his nasal passages.  In his February 2010 substantive appeal, he reported that he had symptoms of restricted nasal breathing and severe allergies with a feeling of blockage in the nasal passages.

A November 2016 VA examination report reflects that the Veteran reported that his nose was "stopped up."  He reported cold symptoms at present of runny nose, nasal congestion and productive cough (clear).  The VA examiner found there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on the left or right side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates or nasal polyps.  The Veteran did not have any granulomatous conditions.  On examination, there was midline, mildly erythematous nasal mucosa and clear rhinorrhea.  

The Board finds that a compensable rating is not warranted for the Veteran's service-connected allergic and non-allergic rhinitis.  Physical examination of the nose throughout the claims period establishes that the Veteran does not have nasal polyps, greater than 50 percent obstruction of either nasal passage, or complete obstruction of one nasal passage, due to his rhinitis.  Although the May 2008 VA examiner indicated that the Veteran had approximately 50 percent obstruction of both nasal passages, he did not find that there was greater than 50 percent obstruction of both nasal passages or total obstruction on one side.  The Veteran reported having symptoms of nasal congestion and sinus pressure and pain during the appeal period.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as congestion and sinus pain.  However, the Board finds the competent medical evidence of record showing that the Veteran does not have nasal polyps or greater than 50 percent obstruction of either nasal passage due to his rhinitis to be more probative.  

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510; however, the medical evidence of record does not contain a diagnosis of sinusitis.  Thus, there is no basis for assignment of a rating pursuant to the sinusitis diagnostic criteria.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

The evidence of record also does not reflect any distinct period of time during the appeal period when the criteria for a compensable rating were met; therefore, the Veteran is not entitled to a staged rating.  Fenderson, 12 Vet. App. 119.

As the Veteran's allergic and non-allergic rhinitis does not most nearly approximate the criteria for a rating of 10 percent, the preponderance of the evidence is against the claim, and the claim must be denied.

Restrictive Pulmonary Disease

The Veteran's restrictive pulmonary disease is rated as noncompensable under Diagnostic Code 6899-6845.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 6899 refers to unlisted restrictive lung disorders, while the more specific Diagnostic Code 6845 refers to chronic pleural effusion or fibrosis.

Diagnostic Code 6845 provides, in pertinent part, for a 10 percent evaluation with a FEV-1 of 80 to 71 percent predicted, or a FEV-1/FVC of 80 to 71 percent, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent evaluation with a FEV-1 of 56 to 70 percent predicted, or a FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 60 percent evaluation with a FEV-1 of 40 to 55 percent predicted, or a FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min (with cardiac or respiratory limit), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6845. 

Under VA's rating procedures, use of post-bronchodilator findings is standard in pulmonary assessment and assures consistent evaluations.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).

An April 2008 pulmonary function test (PFT) showed post bronchodilator findings of FVC of 78 percent predicted, FEV-1 of 89 percent predicted, and FEV-1/FVC of 113 percent predicted.  DLCO/VSb was 99.  A chest X-ray was normal.  The May 2008 VA examiner noted that the April 2008 PFT results indicated normal FEV-1/FVC, but a small but measurable decrease in predicted FVC which indicated the Veteran had some mild restrictive disease.  Diffusion capacities were abnormally low.  

In the Veteran's May 2009 notice of disagreement and February 2010 substantive appeal, he reported that scarring of the lungs shown on CT scan in service contributed to his feelings of having restricted breathing.

A November 2016 VA examination report reflects that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or outpatient oxygen therapy.  A November 2016 chest X-ray showed no acute cardiopulmonary abnormality.  A PFT test revealed post-bronchodilator findings of FVC of 89 percent predicted, FEV-1 of 93 percent of predicted and FEV-1/FVC of 102 percent.  DLCO was 87 percent predicted.  The VA examiner found the condition did not impact the Veteran's ability to work.  

The evidence does not show that the Veteran's post-bronchodilator findings warrant a compensable rating during the period on appeal.  The April 2008 and November 2016 PFT tests do not show that the Veteran had FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO 66 to 80 percent predicted, during the appeal period.  The evidence does not show the Veteran's respiratory disorder required any current medication or that he has had any symptoms due to restrictive lung disease.  The Board has considered whether another Diagnostic Code is applicable, but the May 2008 VA examination report specifically notes that the Veteran had restrictive lung disease.  Therefore, the Board finds the General Rating Formula for Restrictive Lung Disease is the most appropriate rating criteria.  

The evidence also does not reflect any distinct period of time during the appeal period when the criteria for a compensable rating were met.  Fenderson, 12 Vet. App. 119.

As the Veteran does not meet the criteria for a rating of 10 percent or greater under the General Rating Formula, the Board finds a higher rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against the claim and it must be denied.


Hypertension

The Veteran's hypertension is rated as noncompensable under Diagnostic Code 7101.  Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

On examination in May 2008, the Veteran had blood pressure of 110/70 in the right arm on three occasions.  The VA examination report notes that hypertension was treated with Lisinopril.  The Veteran stated he believed that palpitations and sensations of pins and needles in his fingers, hands, feet and toes were symptoms of hypertension.  The examination report notes there were no arteriosclerotic complications of hypertension.  Cardiac size and functions were normal.    

In his May 2009 notice of disagreement and February 2010 substantive appeal the Veteran reported that he required continuous medication to control his blood pressure.  

A November 2016 VA examination report indicates the Veteran's hypertension had resolved.  The Veteran did not take continuous medication for hypertension or isolated systolic hypertension.  The Veteran reported that his primary care provider took him off hypertension medication some time ago because it had "leveled off."  On examination in November 2016, the Veteran had blood pressure readings of 118/80, 120/80, and 122/82, with an average blood pressure reading of 120/80.  
The VA examiner found the Veteran's hypertension did not impact his ability to work.

The evidence does not show that the Veteran's hypertension is manifested by diastolic pressure of predominantly 100 or more, by systolic pressure predominantly 160 or more.  There is also no evidence that he has a history of diastolic pressure predominately 100 or more and requires continuous medication for control.  Although the April 2008 VA examination noted the Veteran took medication for hypertension, the report did not indicate the medication was required for control.  The November 2016 VA examination report indicates the Veteran did not take medication for hypertension and it had resolved.  Therefore, the Board finds the overall evidence does not show that the Veteran had a history of diastolic pressure predominantly 100 or more requiring continuous medication for control, and that staged ratings are not warranted.  Additionally, at the April 2008 VA examination, the Veteran stated that he believed that palpitations and sensations of pins and needles in his fingers, hands, feet and toes were symptoms of hypertension.  The Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, there is no indication the symptoms were related to hypertension or medication for hypertension.  

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder is denied.

Entitlement to a compensable initial rating for allergic and non-allergic rhinitis is denied.

Entitlement to a compensable initial disability rating for restrictive pulmonary disease is denied.

Entitlement to a compensable initial disability rating for hypertension is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


